Exhibit 31 Certification of CEO Pursuant to Securities Exchange Act Rules 13a-15(f) and 15d-15(f) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Ronald L. Wilder, certify that: 1.I have reviewed this Form 10-Q/A of Titan Technologies, Inc, for the quarter ended October 31, 2008. 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, and in light of the circumstances under which such statements were made, is not misleading with respect to the period covered by this report. 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4.I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13(a) -15(e) and 15(d) -15(e) and internal control over financial reporting (as defined in Exchange Act Rules 13(a) -15(f) and 15(d) -15(f) for the Registrant and have: a. Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant is made known to us by others within this entity, particularly during the period in which this report is being prepared; b.Designed such internal control over financial reporting, or caused suchinternal control over financial reporting to be designed my supervision, toprovide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordancewith generally accepted accounting principles; c.Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d.Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent (the registrant’s fourth fiscal quarter in the case of an annual report) fiscal quarter that has materially affected, or is reasonably likely to materially affect the registrant’s internal control over financial reporting; and 5. I have disclosed, based on my most recent evaluation of internal control overfinancial reporting, to the registrant’s auditors and the audit committee of theregistrant’s Board of Directors (or persons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date: August 11, /s/ Ronald L.
